Citation Nr: 0728723	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-17 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected chronic lumbosacral strain with spondylolysis 
defect L/5 and spina bifida occulta defect S/1, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel



INTRODUCTION

This case comes to the Board on appeal of a November 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.  The 
Cleveland RO currently has jurisdiction over the veteran's 
claim.

Procedural history

The veteran served on active duty in the United States Marine 
Corps from April 1978 to June 1980 and from July 1980 to June 
1984.

Service connection for a lumbar spine disability was granted 
by the RO in Cleveland, Ohio in an April 1988 rating 
decision.  A 10 percent disability rating was assigned.

The current appeal stems from the above-referenced November 
2004 rating decision which continued the rating assigned for 
veteran's service-connected lumbar spine disability at 
10 percent disabling.  The veteran initiated an appeal of 
this decision and requested de novo review of his claim by a 
Decision Review Officer (DRO).  The DRO issued a statement of 
the case (SOC) in April 2005 that increased the veteran's 
service-connected lumbar spine disability to 20 percent 
disabling.  
The veteran indicated his continued disagreement with the 
disability rating assigned to his lumbar spine disability 
with the submission of his substantive appeal in May 2005.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is 
not granted the maximum benefit allowable under the VA 
Schedule for Rating Disabilities, the pending appeal as to 
that issue is not abrogated].

In February 2007, a motion to advance this case on the 
Board's docket was granted.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900 (2006).

This case was remanded by the Board in February 2007 for 
additional procedural development.  This was accomplished, 
and in May 2007 the VA Appeals Management Resource Center 
(AMC) issued a supplemental statement of the case which 
continued to deny the veteran's claim for entitlement to an 
increased disability for the service-connected lumbosacral 
spine disorder.  The veteran's claims folder has been 
returned to the Board for further appellate proceedings.

The appeal is REMANDED to the RO via the AMC.  

REMAND

The veteran's representative has asked that the veteran be 
afforded a contemporaneous VA examination.  See the 
Appellant's Post-Remand Brief dated August 31, 2007.  The 
Board notes that the representative merely cited the passage 
of time in support of this request, an argument which the 
United States Court of Appeals for Veterans Claims 
specifically found does not trigger the duty to assist.  See 
Palczewski v. Nicholson, 21 Vet.App. 174, 181-183 (2006).  
However, review of evidence associated with the claims folder 
subsequent to the Board's February 2007 remand demonstrates 
the presence of "radiculopathy" in a VA outpatient 
treatment record dated in January 2006.  

There does not appear to be a thorough neurological 
evaluation of the veteran's low back in the September 2004 VA 
examination report or in any of the other medical evidence of 
record.  Under these circumstances, the Board finds that a 
new VA examination which accounts for these neurological 
symptoms is warranted.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  The veteran should be afforded a VA 
examination in order to determine the 
nature and extent of his service-connected 
low back disability.  The veteran's VA 
claims folder, including a copy of this 
REMAND, must be made available to the 
examiner.  The examiner should describe 
all neurological symptomatology due to the 
veteran's service-connected low back 
disability.  A report of the examination 
should be prepared and associated with the 
veteran's VA claims folder. 

2.  After the development requested above 
has been completed to the extent possible, 
and after undertaking any additional 
development it deems necessary, VBA should 
then readjudicate the issue of entitlement 
to an increased disability rating for the 
service-connected low back disability.  If 
the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).

The Board regrets the necessity of remanding this case; 
however, under the circumstances there is no alternative.  As 
was noted above, a remand has been specifically requested by 
the veteran's representative.



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



